IN THE SUPREME COURT OF THE STATE OF NEVADA


MICHAEL LUIS COTA,                                       No. 83950   FILE
                  Appellant,
              vs.                                                     JAN 1 9 2022
THE STATE OF NEVADA,                                                 EUZABEIli A.
                                                                  CLERK OF SUMBA
                  Res • ondent.
                                                                  BY
MICHAEL LUIS COTA,                                       No. 83954
                  Appellant,
              vs.
THE STATE OF NEVADA,
                  Res s ondent.



                     ORDER DISMISSING APPEALS

             These are pro se appeals from district court orders denying
motions to change venue. Ninth Judicial District Court, Douglas County;
Thomas W. Gregory, Judge.
            Because no statute or court rule permits an appeal from an
order denying a motion to change venue in a criminal matter, this court
lacks jurisdiction to consider these appeals. Castillo v. State, 106 Nev. 349,
352, 792 P.2d 1133, 1135 (1990) (explaining that court has jurisdiction only
when statute or court rule provides for appeal). Accordingly, this court
            ORDERS these appeals dismissed.'



                            kiZtAtJeAD
                         Silver
                o


                           , J.
Cadish


      'Given this order, this court takes no action on the pro se letters filed
on January 3, 2022.
                                                                         - 61411
                    cc:   Thornas W. Gregory, District Judge
                          Michael Luis Can
                          Attorney General/Carson City
                          Douglas County District Attorney/Minden
                          Douglas County Clerk




SUPREME COURT
        OF
     NEVADA


(0) 1947A    40).